DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Response to Election
Applicant’s election without traverse of Group I, claims 1-17 and 19, in the reply dated May 17, 2022, is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R.        § 1.55.
Claim Objections
Claims 15 and 16 are objected to because of the following informalities.
Considering Claims 15 and 16: Applicant should present the claimed subject matter in standard claim format.  That is, applicant should replace the tables in claims 15 and 16 with single sentences setting forth the claimed subject matter, without underlining or parentheses, and with only the first word capitalized.  See MPEP § 608.01(m).  For example, claim 15 may begin with:
15. (Currently amended)	The binder according to claim 3, which is obtained by mixing: 
1-30 parts of the polyol; 
0.5-10 parts of an oxidizing agent; 
1-20 parts of the protein-containing component of animal origin, wherein the protein-containing component is in the form of dry matter; . . . 
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 14 and 16 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claim 14: Claim 14 recites “The binder according to claim 1, containing less than 2.0 wt .-%.”  The claim is indefinite because it is unclear what component the 2.0 wt .-% refers to.  The claim is not further considered on the merits.
Considering Claim 16: Claim 16 identifies several components and their “stated proportions by weight.”  One of the components is the “[p]henolic oligomer-containing component.”  However, there is no “stated proportion by weight” for this component.  Accordingly, the claim is indefinite because it is unclear what the “stated proportion by weight” for this component is.
Claim Rejections – 35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 9 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Considering Claim 9: Claim 9 depends from claim 1 and requires that the binder of claim 1 further contain “protein-containing components of animal origin.”  Claim 1 already requires a “protein-containing component of animal origin.”  Accordingly, claim 9 does not appear to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 9, 10, 12, 13, 16, 17, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by WO 2015/162300 (“Hedicon”; see the 7-page English language translation in the 33-page foreign reference made of record by applicant on March 19, 2020) as evidenced by US Pat. 4,526,580 (“Crooks”).
Considering Claim 1: Hedicon teaches a binder composition mixed with wood chips that is prepared by: (1) mixing wood chips with blood powder (i.e., a protein-containing component of animal origin); (2) adding glycerol and hydrogen peroxide; and (3) incorporating lignin sulfonate (i.e., a phenolic oligomer-containing component).  (Hedicon, page 6 of translation, Embodiment 4, including procedure from Embodiment 2, which is referenced by Embodiment 4).  The examiner finds that combining the glycerol and hydrogen peroxide of Hedicon would necessarily give rise to a hydroxyaldehyde.  This effect of combining glycerol and hydrogen peroxide is discussed in the present specification at page 4, which states that the hydroxyaldehyde may be “formed in situ from a polyol and an oxidant” and that in a particularly preferred embodiment “the hydroxyaldehyde is formed from glycerol and hydrogen peroxide.”  In further support of this finding, the examiner points to evidentiary reference Crooks, which states that “it is known that [glycerol] and hydrogen peroxide can react to produce glyceraldehyde.”  (Crooks, col 3, lines 12-14).
Considering Claims 2 and 3: The glyceraldehyde formed in situ by the glycerol and hydrogen peroxide of Hedicon is an α-hydroxyaldehyde with two OH groups.
Considering Claims 4 and 9: Hedicon teaches that the blood powder is “whole animal blood powder.”  (Hedicon, page 6 of translation, third paragraph, Embodiment 2).  Whole blood contains hemoglobin.
Considering Claim 10: Hedicon teaches that the binder composition contains “bone glue.”  (Hedicon, page 6 of translation, Embodiment 4).  Bone glue contains animal proteins.  Proteins are made from polypeptides, which, by definition, contain multiple amide groups.  Accordingly, the “bone glue” used by Hedicon falls within the broadest reasonable interpretation of the claimed “amide.”
Considering Claim 12: Hedicon is silent as to the pH of the binder composition.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a binder composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a binder exhibits the claimed pH.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a pH from 7 to 12, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 13: Embodiments 2 and 4 of Hedicon don’t contain any ammonium salts.  (Hedicon, page 6 of translation, Embodiments 2 and 4).
Considering Claim 16: The binder composition of Hedicon contains whole animal blood powder and no casein.  (Hedicon, page 6 of translation, Embodiment 4, including procedure from Embodiment 2, which is referenced by Embodiment 4).  Thus, it is accurate to say that the binder composition of Hedicon contains 10 parts of the whole animal blood powder (i.e., protein-containing component of animal origin) and 0 parts of casein.  Accordingly, the binder composition of Hedicon has at least two of the components recited by claim 16 “in the stated proportions by weight.”
Considering Claims 17 and 19: Hedicon teaches that the binder composition is combined with wood chips (i.e., a cellulose-containing material) to produce a chipboard.  (Hedicon, page 6 of translation, Embodiments 2 and 4).  To the extent that the process steps of withdrawn claim 18 affect the structure of the composite material of claim 19, Hedicon teaches that the woodchips and binder are combined to produce a chipboard at a temperature of 200 °C and a pressure of 185 bar.  (Id., page 6 of translation, Embodiment 2).  These values fall within the temperature and pressure ranges of withdrawn claim 18, as referred to in claim 19.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2015/162300 (“Hedicon”; see the 7-page English language translation in the 33-page foreign reference made of record by applicant on March 19, 2020) as evidenced by US Pat. 4,526,580 (“Crooks”), as applied above to claims 1 and 3.
Considering Claim 11: The relevant teachings of Hedicon are taught above with respect to the anticipation rejection of claim 1.
	Hedicon does not appear to teach an example binder composition where the composition contains a carboxylic acid, carboxylic acid salt, or carboxylic acid anhydride.  However, Hedicon teaches generally that it is suitable to use citric acid in the binder composition because it has a denaturing, crosslinking and/or hydrophobic effect.  (Hedicon, page 3 of translation, third full paragraph).  Hedicon is analogous art because it is directed to the same field of endeavor as the claimed invention, namely wood binders.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the citric acid of Hedicon in the binder composition of Hedicon because Hedicon suggests that it is suitable to use citric acid in the binder composition for its denaturing, crosslinking, and/or hydrophobic effect.  (Id.).
Considering Claim 15: The relevant teachings of Hedicon are taught above with respect to the anticipation rejection of claims 1 and 3.
	Hedicon teaches a binder composition that contains 36% animal blood powder, 43% of 35% hydrogen peroxide (one or ordinary skill would understand this to be 35% hydrogen peroxide and 65% water), and 21% glycerol.  (Hedicon, page 5 of translation, Embodiment 1).  This is equivalent to 10 parts of the animal blood powder (i.e., protein-containing component), about 4.2 parts of hydrogen peroxide (i.e., an oxidizing agent), about 7.8 parts of water, and about 5.8 parts of glycerol (i.e., a polyol).  These values fall within the ranges of claim 15.
Hedicon is silent as to the amount of lignin (i.e., a phenolic oligomer-containing component).  Thus, Hedicon is silent as to the concentration of the lignin relative to the other components of the binder composition.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a wood binder with the same components as the claimed binder, and applicant has not presented any evidence indicating that the broad concentration range for the phenolic oligomer-containing component in claim 15 is critical.

Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2015/162300 (“Hedicon”; see the 7-page English language translation in the 33-page foreign reference made of record by applicant on March 19, 2020) as evidenced by US Pat. 4,526,580 (“Crooks”), as applied above to claims 1 and 3, and further in view of WO 2015/104565 (“Zhao”).
Considering Claim 7: The relevant teachings of Hedicon are discussed above with respect to the anticipation rejection of claim 1.
Hedicon does not teach that the binder composition contains a protein-containing component of plant origin.  However, Zhao teaches that “[i]ncreasing environmental concerns and strict regulations on emissions of toxic chemical have forced the wood composites industry to develop environmentally friendly alternative adhesives from abundant renewable substances such as soybean protein, animal, casein, vegetable, and blood.”  (Zhao, 4, lines 8-11).  The soybean protein of Zhao reads on the “protein-containing component of plant origin.”  Based on the teachings of Zhao quoted above, one of ordinary skill would understand that Zhao teaches that both soy protein and blood are useful for the purpose of preparing wood adhesives that are responsive to environmental concerns and regulations on toxic chemical emissions.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted); see MPEP § 2144.06(I).  Hedicon and Zhao are analogous art because they are directed to the same field of endeavor as the claimed invention, namely wood binders.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used a mixture of blood-derived protein and soybean protein in the binder composition of Hedicon, and the motivation to have done so is that Zhao teaches that both of these compositions are used for the same purpose of preparing a wood adhesive responsive to environmental concerns and regulations on toxic chemical emissions. (Zhao, 4, lines 8-11).  Zhao also teaches distiller’s grain in the form of “dried whole stillage” for making a non-formaldehyde glue from a widely available source of raw material, and one of ordinary skill would be motivated to use this material for the same reasons that one of ordinary skill would be motivated to use the soybean protein of Zhao in the composition of Hedicon.  (Id. 16, lines 9-20).
Considering Claim 8: Zhao teaches distiller’s grain in the form of “dried whole stillage.”  (Zhao, 16, lines 9-20).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim.  However, the claims would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter.  Hedicon is considered to be the closest prior art of record.  Hedicon does not teach either that the lignin is kraft lignin or that it has a weight-average molar mass within the ranges of claim 5 or 6.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the “lignin sulfonate” of unspecified molecular weight taught by Hedicon with a kraft lignin having a molecular weight falling within the ranges given by claims 5 and 6. 
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons.  WO 2008/024444 (“Spraul”) teaches an adhesive composition prepared from a PAE resin with “a protein and/or lignin,” that the protein may be various animal or plant proteins, and that the lignin may be an industrial lignin such as Kraft lignin.  (Spraul, ¶¶ 51, 53).  Spraul does not teach or suggest a hydroxyaldehyde.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS E HILL/Primary Examiner, Art Unit 1767